DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not teach time-of-flight distance measurement device including a light emission control unit that causes a light emitting element to emit light modulated at least at two or more different modulation frequencies including a first modulation frequency and a second modulation frequency and output the modulated light to a space, and a light reception control unit that receives incident light including reflected light from a target at which the modulated light has been reflected and samples electric charges stored in a light receiving element that divides and stores the electric charges corresponding to the incident light into a plurality of storage capacitances and a distance measurement unit that measures a distance from the subject device to the target according to the electric charges sampled by the light reception control unit using the light receiving element, where when a pattern of the modulated light in which a pulse pattern at the first modulation frequency highest among the plurality of modulation frequencies is repeated N times, where N is a natural number of 2 or larger, is a sub sequence, the light emission control unit controls the light emitting element to emit light such that a phase polarity is changed in a forward or reverse direction at random with a ½ probability at each transmission of the sub sequence, and where the distance measurement unit measures the distance according to the plurality of modulation frequencies including the first modulation frequency and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./Examiner, Art Unit 3645        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645